990 F.2d 729
The ABENAKI NATION OF MISSISSQUOI;  The Abenaki TribalCouncil;  Dee Brightstar;  Dorcus Churchill;  MichaelDelaney;  Blackhorse Phillips;  Hilda Robtoy;  April St.Francis;  David St. Francis;  Homer St. Francis;  Homer St.Francis;  Robert Wells, all on their own behalfs and onbehalf of the Abenaki People, Plaintiffs-Appellants,v.James K. HUGHES, Lt. Colonel, District Engineer of the NewEngland Division of the Corps of Engineers of the UnitedStates Department of the Army;  William F. Lawless, P.E.,Chief, Regulatory Branch, Operations Division, of the Corpsof Engineers of the United States Department of the Army;Philip R. Harris, Colonel, Division Engineer of the NewEngland Division of the Corps of Engineers of the UnitedStates Department of the Army;  Michael P.W. Stone,Secretary of the Army;  The Village of Swanton, Vermont;George Lague, Village Manager of the Village of Swanton,Vermont, Defendants-Appellees.
No. 1367, Docket 92-6302.
United States Court of Appeals,Second Circuit.
Argued April 13, 1993.Decided April 20, 1993.

Marybeth McCaffrey, Middlebury, VT (James Allan Dumont, Sessions, Keiner, Dumont, Barnes & Everitt, of counsel), for plaintiffs-appellants.
Stephen C. Walke, Jr., Paterson & Walke, P.C., Montpelier, VT, for defendants-appellees The Village of Swanton, Vermont, and George Lague.
Thomas D. Anderson, Asst. U.S. Atty., Burlington, VT (Charles A. Caruso, U.S. Atty., Helen M. Toor, Chief, Civil Div., Gary Pasternak, Asst. Div. Counsel, Corps of Engineers, of counsel), for defendant-appellee The Army Corps of Engineers.
Before VAN GRAAFEILAND and WINTER, Circuit Judges, and POLLACK, District Judge.*
PER CURIAM.


1
We affirm for substantially the reasons stated in Chief Judge Parker's opinion of October 22, 1992, 805 F. Supp. 234.



*
 The Hon.  Milton Pollack, United States District Judge for the Southern District of New York, sitting by designation